DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 3/21 and 11/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, negative phrase limitation “not alloyable with lithium” 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,985,407. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the instant claim is partially a combination of patent claims 1, 2, 6, 7, 12 and 15 but lacks the mathematical equation 1 of patent claim 1.
Re claim 2-5, the limitations are found in patent claims 1 and 3-5 respectively.
Re claim 6, the limitations are a combination of patent claims 6 and 9.
Re claim 7, the limitations are found in patent claim 10.
Re claim 8, patent claims do not claim the different claimed material for the plating layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the claimed material for the plating layer, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
Re claim 9, the limitations are found in patent claim 11.
Re claim 10, the limitations are found in patent claim 12.
Re claim 11, the limitations are found in patent claim 10 (since claim 11 is written in the alternative, patent claim 10 meets one condition of claim 11). 
Re claim 12, the limitations are found in patent claim 14.
Re claims 13, patent claims do not claim the different claimed material for the plating layer.  It would have been obvious to have selected the claimed material for the plating layer, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
Re claim 14, patent claims do not claim the specific amount of electrolyte.  It would have been obvious to have selected the particular workable range for the electrolyte, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  
Re claim 15, the limitations are found in patent claim 16.
Re claims 16 and 17, the limitations are found in patent claims 17 and 18 respectively.
Re claims 18 and 19, patent claims do not claim the specific claimed material.  It would have been obvious to have selected the claimed material for the plating layer, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
Re claim 20, the claim is broader than patent claim 19 in one aspect.  It does not claim the mathematical equation 1.  In another aspect, claim 20 claims the Li-free regions and the specific type of metal layer.  Patent claim 19 does not claim the Li-free regions and the metal layer having lithium or lithium-alloy.  It would have been obvious to have selected the claimed material for the plating layer, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.
Re claim 21-28, the limitations are found in patent claims 20-27 respectively. 
Re claim 29, the limitations are found in patent claim 19.
Re claim 30-34, the limitations are found in patent claim 28-32 respectively.
Re claim 35, patent claims do not claim lithium or lithium-alloy disposed between the anode current layer and the solid electrolyte layer.  It would have been obvious to have placed the lithium or lithium-alloy between the anode current layer and the electrolyte layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087